Odian, Judge,
delivered the following opinion;
In this case Lorenzo A. Pardo was accused of a violation of *116tbe national prohibitory law. Tbe trial resulted in a verdict of not guilty. Tbe evidence showed that tbe liquor seized and used in evidence was the property of Mariano. Par do, who occupied a portion of tbe same building which'the accused occupied. After tbe verdict of not guilty, a motion was filed on behalf of Mariano Pardo for a return of tbe liquor which had been seized.
It seems to me that I am bound to grant this motion, because this court must recognize the law as laid down by the circuit court of appeals for the first circuit in the case of Giles v. United States, reported in 284 .Fed. 208. The case now under consideration is really stronger than the Giles Case. In the Giles Case it seems that the defendant had a drug store and was convicted. He took a writ of error to Boston from the Federal district court in New Hampshire, and the conviction was reversed, the search warrant was held void, and the liquor was ordered to be returned. In the case now under consideration the liquor belonged to a third party. And therefore it seems to me that I would be deciding this matter not only in violation of the law as laid down by the circuit court of appeals in Boston, but that I would violate the Constitution of the United States in withholding from‘the owner property admitted to belong to him, seized in a proceeding to which he was not a party.
For the reasons cited, I feel obliged to grant this motion, and it is so ordered.
Hone and Ordered in open court this 19th day of May, 1923 at San Juan, Porto Eico.